DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andivahis et al. (US Pub No. 2003/0147536).
Regarding independent claim 8, Andivahis teaches a reception apparatus method comprising: receiving an encrypted email (Andivahis, page 3, paragraph 0040; encrypted message); 10acquiring a remainder of the private key from one or more other reception apparatuses that store the remainder of the private key (Andivahis, pages 3-4, paragraphs 0042-0044; retrieve Kse2); restoring the private key from the acquired remainder of the private key and a part of the private key stored in association with identification information of a destination user of the email (Andivahis, page 3, paragraphs 0033-0034 & 0040 and page 4, paragraph 0044; symmetric key is split Kse1 and Kse2 and mapped to recipient; combine Kse1 and Kse2 to recreate key); decrypt the email with the restored private key (Andivahis, page 4, paragraph 0045; decrypt message); and 1output the decrypted email (Andivahis, page 4, paragraph 0045, page 8 paragraph 0118 and page 6, paragraph 0084).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andivahis et al. (US Pub No. 2003/0147536) in view of Waters (US patent No. 8,559,631).
Regarding independent claim 1, Andivahis teaches a reception apparatus comprising: 5at least one memory that stores a plurality of instructions; and a processor that executes the plurality of instructions, configured to; receive an encrypted email (Andivahis, page 3, paragraph 0040; encrypted message); a part o f a private key in association with identification information of a destination user of the email (Andivahis, page 3, paragraphs 0033-0034 and 0040; symmetric key is split Kse1 and Kse2 and mapped to recipient); 10acquire a remainder of the private key from one or more other reception apparatuses that store the remainder of the private key (Andivahis, pages 3-4, paragraphs 0042-0044; retrieve Kse2); restore the private key from the remainder of the private key and the stored part of the private key (Andivahis, page 4, paragraph 0044; combine Kse1 and Kse2 to recreate key); decrypt the email with the restored private key (Andivahis, page 4, paragraph 0045; decrypt message); and 1output the decrypted email (Andivahis, page 4, paragraph 0045, page 8 paragraph 0118 and page 6, paragraph 0084).
Andivahis teaches the recipient receiving the first key fragment of the symmetric key [Kse1] (Andivahis, page 3, paragraphs 0033-0034 and 0040) but does not explicitly teach store, in the at least one memory, a part o f a private key. 
Waters teaches store, in the at least one memory, a part o f a private key (Waters, column 16, lines 29-31 and column 16, line 54-column 17, line 3; recipient device locally stores part of the private secret key).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Andivahis with the teachings of Waters to locally store part of the private key to provide the advantage of improving key and communication security (Waters, column 1, lines 14-20).
Regarding claim 4, Andivahis in view of Waters teaches the apparatus wherein 27Client Ref. No. FN202000497 the processor is further configured to; request the one or more other reception apparatuses for the remainder of the private key in response to receiving the email (Andivahis, pages 3-4, paragraphs 0042-0044); and receive the remainder of the private key transmitted in response to the 5request (Andivahis, pages 3-4, paragraphs 0042-0044).
Regarding claim 5, Andivahis in view of Waters teaches the apparatus wherein the processor is further configured to; request the one or more other reception apparatuses for the remainder 10of the private key based on identification information of the user used in logging in to the reception apparatus (Andivahis, page 3, paragraphs 0033-0034 and 0041-0042).
Regarding independent claim 7, Andivahis teaches an information processing system comprising: a transmission apparatus including: 20at least one first memory that stores a plurality of instructions; and a first processor that executes the plurality of instructions, configured to; read a document to generate image data (Andivahis, page 3, paragraph 0003 and page 2, paragraph 0023; compose/ prepare message); encrypt the image data (Andivahis, page 3, paragraph 0037; encrypt message); and 25transmit an email attached with the encrypted image data (Andivahis, page 3, paragraph 0038); and a reception apparatus including: at least one second memory that stores a plurality of instructions; and a second processor that executes the plurality of instructions, configured to; receive the email from the transmission apparatus (Andivahis, page 3, paragraph 0040; encrypted message); a part o f a private key in association with identification information of a destination user of the email (Andivahis, page 3, paragraphs 0033-0034 and 0040; symmetric key is split Kse1 and Kse2 and mapped to recipient); 10acquire a remainder of the private key from one or more other reception apparatuses that store the remainder of the private key (Andivahis, pages 3-4, paragraphs 0042-0044; retrieve Kse2); restore the private key from the remainder of the private key and the stored part of the private key (Andivahis, page 4, paragraph 0044; combine Kse1 and Kse2 to recreate key); decrypt the email with the restored private key (Andivahis, page 4, paragraph 0045; decrypt message); and 1output the decrypted email (Andivahis, page 4, paragraph 0045, page 8 paragraph 0118 and page 6, paragraph 0084).
Andivahis teaches the recipient receiving the first key fragment of the symmetric key [Kse1] (Andivahis, page 3, paragraphs 0033-0034 and 0040) but does not explicitly teach acquire, from the at least one second memory, a part of a private key. 
Waters teaches acquire, from the at least one second memory, a part of a private key l (Waters, column 16, lines 29-31 and column 16, line 54-column 17, line 3; recipient device locally stores part of the private secret key).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Andivahis with the teachings of Waters to locally store part of the private key to provide the advantage of improving key and communication security (Waters, column 1, lines 14-20).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andivahis et al. (US Pub No. 2003/0147536) in view of Waters (US patent No. 8,559,631) as applied to claims 1, 4-5 and 7 above, and further in view of Ashley et al. (US Patent No. 10,382,211).
Regarding claim 6, Andivahis in view of Waters teaches each and every claim limitation of claim 1. 
Andivahis in view of Waters does not explicitly teach the apparatus wherein the processor is further configured to; 15decrypt the email with secure multipurpose internet mail extensions (S/MIME) using the restored private key, wherein the email is encrypted with S/MIME.
Ashley teaches wherein the processor is further configured to; 15decrypt the email with secure multipurpose internet mail extensions (S/MIME) using the restored private key, wherein the email is encrypted with S/MIME (Ashley, column 8, lines 16-22 and column 7, lines 20-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Andivahis in view of Waters with the teaching of Ashley to use Secure MIME to provide the advantage of protecting emails form eavesdropping and secure communication with international standards (Ashley, column 2, lines 1-6).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reason for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Lee (US Patent No. 10,263,772) discloses generating a private key and public key pair in a smart card chip, comprising: receiving a command from an external device; generating a private key and public key pair using a private key and public key pair generation process while processing the command; and in response to the command processing being completed, responding a command processing completion to the external device, wherein the private key and public key pair generation process is divided to generate a plurality of sub-processes, the dividing being based on one or more of a modular exponentiation operation and a prime number generating operation; allocating charging time between the performance of each of the sub-processes; and charging the smart card chip during the allocated charging time between the performance of each of the sub-processes (Lee, Abstract and claim 3) and Aihara et al. (US Pub No. 2006/0002564) discloses when the private key 5 and the public key 6 are generated, the public key/private key storing section 55 requests the person in charge of the receiver 1 to insert the first USB memory 4 into the USE section 48 of the PC 11. When the first USB memory 4 is inserted into the USB section 48, the public key/private key storing section 55 stores the private key 5 in the first USB memory 4. (Aihara, page 8, paragraph 0219), however, the art taken alone or combination does not teach or suggest “when the storage medium storing the public key and the private key is mounted and an operation to start storing the public key and the private key is received, divide the private key into the part of the private key and the remainder of the private key” (claim 3), in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437